Citation Nr: 0006294	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey

THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
March 1981 RO decision that disabilities from a September 
1979 vehicle accident in service were not incurred in the 
line of duty.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for disabilities from a 
September 1979 vehicle accident.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty in the Army from December 
1976 to December 1979.  

In a March 1981 administrative decision, the RO held that 
disabilities from a September 1979 vehicle accident in 
service were the result of the veteran's willful misconduct 
and hence were not incurred in the line of duty.  The current 
appeal comes to the Board of Veterans' Appeals (Board) from a 
March 1995 RO decision which held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for disabilities incurred in the September 1979 
vehicle accident.  The Board remanded the case in November 
1998.  The veteran also appeals a September 1999 RO decision 
that there was no CUE in the March 1981 RO decision.  


FINDINGS OF FACT

1.  An unappealed March 1981 RO administrative decision held 
that disabilities from a September 1979 vehicle accident in 
service were the result of the veteran's willful misconduct 
and not incurred in the line of duty; such decision was 
reasonably supported by the evidence then of record and 
prevailing legal authority, and the RO decision was not 
undebatably erroneous.

2.  Evidence received since that March 1981 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSIONS OF LAW

1.  There was no CUE in the March 1981 RO decision that 
disabilities from a September 1979 vehicle accident in 
service were not incurred in the line of duty.  38 U.S.C.A. 
§§ 5109A, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.105(a) 
(1999).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for disabilities from a 
September 1979 vehicle accident in service; and the March 
1981 RO decision is final.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  Background

The veteran served in the Army from December 1976 to December 
1979.

An accident report from the Texas Department of Public 
Safety, dated September 13, 1979, notes that the veteran, the 
driver of a vehicle, was in a one-car accident on Sunday, 
September 9, 1979, at 11:30 at night, and the police arrived 
on the scene at 11:34.  The report narrates that the veteran 
was driving a car that was passing other vehicles on the left 
shoulder and lost control of his car, which then went across 
both traffic lanes and off the road into an embankment before 
rolling over 3 times and landing on its top.  Both the 
veteran and a passenger were ejected from the car.  A diagram 
of the accident is on the report.  It was noted the weather 
was clear, it was dark, the road asphalt was dry, and the 
road had a center stripe.  The reporting officer noted that 
speeding, dangerous passing, and being under the influence of 
alcohol all were factors contributing to the accident.  
Citations for failure to drive in a single lane and driving 
at an unsafe speed were prepared.  It is not clear if they 
were served on the veteran.  No other cars were involved in 
the accident.  The veteran and his passenger were taken by 
ambulance to an Army hospital.

The veteran's service medical records show he was thereafter 
hospitalized from September to December 1979 for treatment of 
left arm and mandible fractures sustained in the accident.

A September 14, 1979 statement of medical examination and 
duty status from the Army hospital where the veteran was 
treated notes that he was "allegedly" injured in a motor 
vehicle accident on September 9, 1979.  A space on the form 
was checked to indicate a medical opinion that the injury was 
incurred in the line of duty; it was recorded that such 
opinion was based on the medical history and examination.  It 
was reported that it was unknown if the veteran was under the 
influence of alcohol.  The report reflects that no blood 
alcohol test was performed. 

In January 1980 the veteran filed a claim for service 
connection for residuals of a broken jaw and left arm from 
the service vehicle accident.  

VA examinations in 1980 note the history of a motor vehicle 
accident in September 1979 causing disability of the jaw and 
left arm.  

In an August 1980 VA report of accidental injury, the veteran 
said he was not sure how the September 1979 accident 
happened; he said his car just went out of control and he 
awoke in the hospital.  He reported that the police had filed 
a report of the accident, and that the weather was clear and 
the road was dry.  He said that prior to the accident he had 
been swimming at a lake and was returning to his base.  He 
denied that he was under the influence at the time of the 
accident.

The above summarized evidence was on file at the time of a 
March 1981 RO administrative decision which held that the 
September 1979 motor vehicle accident was caused by the 
veteran's deliberate and intentional failure to drive in a 
single lane and driving at an unsafe speed.  The RO 
determined that the veteran's disabilities incurred in the 
motor vehicle accident were the result of his own willful 
misconduct and not incurred in the line of duty.  

In April 1981 the veteran was informed his claim was denied 
because the disabilities from the motor vehicle accident were 
the result of his willful misconduct.  A VA form was enclosed 
which explained his procedural and appellate rights.  He did 
not appeal.

In June 1987 the veteran filed to reopen his claim for 
service connection for a left arm condition from the 
September 1979 vehicle accident in service.  The RO denied 
the claim on the basis of the prior adverse line-of-duty 
decision.

In May 1993 the veteran again claimed service connection for 
a left arm condition from the service vehicle accident.  He 
submitted some additional service medical records detailing 
the treatment he received for left arm and jaw fractures 
after the accident; the records contain no additional 
information on the cause of the accident.  In a number of 
written statement in and after 1994, the veteran essentially 
said the police report of the service accident was untrue, 
and he maintained that the accident was not the result of 
misconduct on his part.  He said he was the only witness to 
the accident.  He stated that he dropped off a fellow 
serviceman at a bar earlier in the evening; he picked up this 
individual later, to give him a ride to the base; and at the 
time of the accident this passenger was intoxicated and 
asleep.  

The veteran testified at a hearing at the RO in December 
1994.  He said that prior to the 1979 motor vehicle accident 
he had been swimming and was driving around a lake before he 
picked up a friend at a tavern; he said he had been in the 
tavern, but had not consumed any alcohol.  He disagreed with 
the police accident report; he said he was not speeding, 
improperly passing, or otherwise driving unsafely.  He said 
that he was not issued any citation in connection with the 
accident.  The veteran pointed out that police report is 
blurred, and he disagreed with how the RO interpreted the 
report.  

The veteran testified again at a hearing at the RO in June 
1999.  He reiterated many of his contentions.  He said he had 
not been drinking prior to the accident.  He said that after 
he left the lake, he "cruised around" for a while, picked up 
his friend at a bar, and headed back to his base.  The 
veteran maintained that he was driving at the speed limit 
just before the accident, when he heard a loud boom toward 
the back of his car.  He thought the noise might have been 
the sound of a tire blowout or another car hitting him, but 
he was not sure, and this caused him to swerve off the road 
and lose control of his car. He said there were other cars on 
the road at the time, but there were no collisions.  He 
stated that he was knocked unconscious after the car started 
flipping.  The veteran recalled that a policeman came to see 
him a few days after the accident.  He said he never reported 
the accident to his insurance company.

At the hearing, and in written statements, the veteran's 
attorney argued that the veteran's hearing testimony as to 
his state of mind at the time of the service accident was new 
and material evidence.  It was asserted that the RO commited 
CUE in the March 1981 decision by relying on the police 
report and not accepting a notation in a medical report that 
the veteran's injuries in the accident were incurred in the 
line of duty.  It was argued that the veteran's due process 
rights were violated by the RO in its adjudication of the 
claim in March 1981. 

					II.  Analysis

A.  CUE in the 1981 RO decision

In a March 1981 administrative decision, the RO held that the 
disabilities incurred in the September 1979 vehicle accident 
in service were the result of the veteran's willful 
misconduct and not incurred in the line of duty.

In pertinent part, legal authority provides that service 
connection may be granted for disability due to injury which 
was incurred in or aggravated by active service, in the line 
of duty and not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  An injury incurred 
during active service will be deemed to have been incurred in 
line of duty unless such injury was a result of the person's 
own willful misconduct.  A service department finding that 
injury was in the line of duty will be binding on the VA 
unless it is patently inconsistent with the facts and the 
requirements of laws administered by the VA.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.1(m).  Willful misconduct means an 
act involving conscious wrongdoing or known prohibited 
action.  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of its 
probable consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  A service 
department finding that injury was not due to willful 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(n).  See, generally, 
Yeoman v. West, 140 F.3d 1443 (Fed.Cir. 1998) (upholding 
validity of willful misconduct provisions).  The Board notes 
that the basic provisions on line of duty and willful 
misconduct were the same in March 1981 as they are today.

The veteran claims there was CUE in the March 1981 RO 
administrative decision which held that the disabilities 
incurred in the September 1979 accident were the result of 
his own willful misconduct and were thus not incurred in the 
line of duty.  He did not appeal that decision, and it is 
thus considered final, although it may be reversed if found 
to be based on CUE.  38 U.S.C.A. § 7105.  Legal authority 
provides that where CUE is found in a prior RO decision, such 
decision will be reversed or revised, and for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See, e.g., Baldwin v. West, 13 Vet.App. 1 
(1999); Bustos v. West, 179 F.3d 1378 (Fed.Cir. 1999); Link 
v. West, 12 Vet.App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).

The veteran now states that the RO committed CUE in its 1981 
administrative decision by not accepting a 1979 statement of 
medical examination and duty status from the Army hospital as 
a binding line of duty determination.  This statement was 
before the RO in 1981; it was considered by the RO; and the 
RO was not compelled by law to accept it as determinative of 
the VA decision on line of duty.  The veteran argues that the 
RO committed CUE by even considering the police report, and 
he and his attorney allege various due process violations in 
the RO handling of the claim in 1981.  The police report was 
uncontroverted and reflects that unsafe and illegal driving 
by the veteran caused his one-car accident.  (Although the 
report also refers to alcohol being a factor in the accident, 
the RO did not base its decision on that information.)  In 
any event, none of the recent allegations by the veteran and 
his attorney give any support for a finding of CUE in the 
1981 RO line-of-duty decision.  In the end, the veteran 
disputes how the RO weighed and evaluated the evidence which 
was before it in 1981, but such does may not serve as a basis 
for CUE.

Based on the evidence of record and legal authority at the 
time, the March 1981 RO line-of-duty decision was not 
undebatably erroneous; it was not based on CUE.  Thus the CUE 
claim is denied.

B.  New and material evidence to reopen the claim for service 
connection for disabilities from a September 1979 vehicle 
accident in service

In March 1981 the RO denied service connection for 
disabilities from a September 1979 accident because the 
injuries were incurred as the result of the veteran's willful 
misconduct and not in the line of duty.  The veteran was 
notified of that decision and of his appellate rights; he did 
not perfect an appeal; and this decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Evidence submitted since the 1981 RO decision includes some 
additional service medical records describing treatment for 
the injuries after the 1979 vehicle accident.  These contain 
cumulative information as to the nature of the injuries, and 
such is not new evidence.  These service medical records do 
not contain additional information as to the cause of the 
vehicle accident, and thus they are not material evidence as 
to the line-of-duty/willful misconduct issue.  38 C.F.R. 
§ 3.156.

Evidence received since the 1981 RO decision also includes 
additional written statements by the veteran, and his 
testimony at RO hearings, in which he gives a revised account 
of circumstances surrounding the service vehicle accident.  
In short, he denies any improper driving or other misconduct 
in connection with that accident.  To the extent that the 
veteran continues to deny misconduct, such is not new 
evidence, as he denied misconduct when the RO previously 
denied the claim.  Even assuming that some of the veteran's 
additional statements are new evidence, they are not material 
evidence since, by themselves or in connection with evidence 
previously assembled, they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  The veteran's current 
recollection of the accident is in conflict with his earlier 
and much more reliable statement that he did not know what 
caused the accident.  The 1981 RO decision was based on 
evidence from close to the time of the accident, including a 
detailed police report, and the veteran's recent recollection 
on what supposedly happened many years ago, without offering 
any independent supporting evidence, simply is not so 
significant as to amount to material evidence for reopening 
the claim.

The Board finds that new and material evidence has not been 
submitted since the 1981 RO administrative decision that 
disabilities from a September 1979 vehicle accident in 
service were the result of the veteran's willful misconduct 
and not incurred in the line of duty.  Thus the claim for 
service connection for residuals of injuries incurred in that 
accident is not reopened; and the 1981 RO decision is final.


ORDER

The claim that there was CUE in a March 1981 decision, that 
disabilities from a September 1979 vehicle accident in 
service were not incurred in the line of duty, is denied.

The application to reopen a claim for service connection for 
disabilities from a September 1979 vehicle accident is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

